Case 1:21-cr-00172-TFH Document 1 Filed 03/02/21 Page 1of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on November 13, 2020

UNITED STATES OF AMERICA
v.
PETERSON BENJAMIN,

Defendant.

The Grand Jury charges that:

CRIMINAL NO.:
GRAND JURY ORIGINAL
VIOLATIONS:

18 U.S.C. § 1203(a)
(Conspiracy to Commit Hostage Taking)

18 U.S.C. §§ 1203(a) and 2
(Hostage Taking; Aiding and Abetting
and Causing an Act to be Done)

18 U.S.C. §§ 924(c)(1)and 2

(Using, Carrying, Brandishing and
Possessing a Firearm During a Crime of
Violence; Aiding and Abetting and
Causing an Act to be Done)

INDICTMENT

GENERAL ALLEGATIONS

At all times material to this Indictment:

1. Charles Wiener was a citizen of the United States.

Zs “EMG.” a minor child, was a citizen of the United States.
35 “MAG,” a minor child, was a citizen of the United States.
4, “MYG.” a minor child, was a citizen of the United States.

5. “WG.” was a Haitian citizen and the father of “EMG.” “MAG.” and “MYG.”
Case 1:21-cr-00172-TFH Document 1 Filed 03/02/21 Page 2 of 8

6. Marie Quine was a citizen of the United States.

7. Defendant PETERSON BENJAMIN was a citizen of Haiti.

8. All events alleged in this Indictment took place within the country of Haiti, in the
extraterritorial jurisdiction of the United States, and, pursuant to Title 18, United States Code,
Section 3238, within the venue of the United States District Court for the District of Columbia.

THE CONSPIRACY

9. Beginning on or about March 5, 2020, and continuing through on or about
November 8, 2020, defendant PETERSON BENJAMIN did knowingly conspire and agree with
individuals whose identities are unknown to the Grand Jury, to seize and detain and threaten to
kill, to injure, and to continue to detain United States nationals in order to compel a third person
to pay ransom for the release of those individuals as an explicit and implicit condition for their
release. ~

Overt Acts

10. In furtherance of the conspiracy, and to accomplish the object thereof, defendant
PETERSON BENJAMIN, and others unknown to the Grand Jury, committed or caused to be
committed the following overt acts, among others:

a. On or about March 5, 2020, members of the conspiracy forced Charles
Wiener from his vehicle at gunpoint, and kidnapped him.

b. On or about March 5, 2020, through on or about March 8, 2020, members
of the conspiracy forced Charles Wiener to stay in a building against his will.

c. On or about March 5, 2020, through on or about March 8, 2020, defendant
PETERSON BENJAMIN, together with conspirators unknown to the Grand Jury, negotiated a

ransom payment in exchange for Charles Wiener’s release from captivity.
Case 1:21-cr-00172-TFH Document 1 Filed 03/02/21 Page 3 of 8

d. On or about March 8, 2020, defendant PETERSON BENJAMIN, together
with conspirators unknown to the Grand Jury, collected a ransom payment of approximately
$19,000 U.S. dollars before releasing Charles Wiener.

e. On or about October 30, 2020, members of the conspiracy forced minor
children “EMG,” “MAG,” “MYG,” and their father, “WG,” a Haitian citizen, from their vehicle
at gunpoint, and kidnapped them.

f. On or about October 30, 2020, through on or about November 1, 2020,
members of the conspiracy forced minor children “EMG,” “MAG,” “MYG,” and their father,
“WG,” a Haitian citizen, to stay in a building against their will.

g. On or about October 30, 2020, through on or about November 1, 2020,
defendant PETERSON BENJAMIN, together with conspirators unknown to the Grand Jury,
negotiated a ransom payment in exchange for “EMG,” “MAG,” “MYG,” and
“WG’s” release from captivity.

h. On or about November 1, 2020, defendant PETERSON BENJAMIN,
together with conspirators unknown to the Grand Jury, collected a ransom payment of the
equivalent of approximately $11,800 U.S. dollars before releasing “EMG,” “MAG,” “MYG,” and

“WG.”

i. On or about November 6, 2020, members of the conspiracy forced Marie

~

Quine from her vehicle at gunpoint, and kidnapped her.

j. On or about November 6, 2020, through on or about November 8, 2020,
members of the conspiracy forced Marie Quine to stay in a building against her will.

k. On or about November 6, 2020, through on or about November 8, 2020,

defendant PETERSON BENJAMIN, together with conspirators unknown to the Grand Jury,
Case 1:21-cr-00172-TFH Document 1 Filed 03/02/21 Page 4 of 8

negotiated a ransom payment in exchange for Marie Quine’s release from captivity.

1, On or about November 8, 2020, defendant PETERSON BENJAMIN,
together with conspirators unknown to the Grand Jury, collected a ransom payment of the
equivalent of approximately $16,000 U.S. dollars before releasing Marie Quine.

(Conspiracy to Commit Hostage Taking, in violation of Title 18, United States
Code, Section 1203(a)).

COUNT TWO

11. The allegations set forth in paragraphs ! through 10 are re-alleged and incorporated

by reference as though set forth herein.

12. From on or about March 5, 202Q, through on or about March 8, 2020, defendant
PETERSON BENJAMIN, together with conspirators unknown to the Grand Jury, did knowingly
seize and detain and threaten to kill, to injure, and to continue to detain Charles Wiener, a United
States national, in order to compel a third person to pay ransom for the release of Charles Wiener,
as an explicit and implicit condition for the release of Charles Wiener, and did aid and abet others
unknown to the Grand Jury to do the same.

(Hostage Taking and Aiding and Abetting and Causing an Act to be Done, in
violation of Title 18, United States Code, Sections 1203(a) and 2).

COUNT THREE
13. The allegations set forth in paragraphs 1 through 10, and 12 are re-alleged and
incorporated by reference as though set forth herein.
14. From on or about March 5, 2020, through on or about March 8, 2020, defendant
PETERSON BENJAMIN, together with conspirators unknown to the Grand Jury, did unlawfully
use, carry, and brandish a firearm, and did aid and abet others unknown to the Grand Jury to do

the same, during and in relation to, and possess said firearm in furtherance of, a crime of violence
Case 1:21-cr-00172-TFH Document 1 Filed 03/02/21 Page 5of 8

for which he may be prosecuted in a Court of the United States, that is, Hostage Taking, in violation
of Title 18, United States Code, Section 1203, as set forth in Count Two of this Indictment.

(Using, Carrying, Brandishing and Possessing a Firearm During a Crime of

Violence and Aiding and Abetting and Causing an Act to be Done, in violation

of Title 18, United States Code, Sections 924(c)(1) and 2).

COUNT FOUR

15. The allegations set forth in paragraphs 1 through 10 are re-alleged and incorporated
by reference as though set forth herein.

16. From on or about October 30, 2020, through on or about November 1, 2020,
defendant PETERSON BENJAMIN, together with conspirators unknown to the Grand Jury, did
knowingly seize and detain and threaten to kill, to injure, and to continue to detain minor child
“EMG,” a United States national, in order to compel a third person to pay ransom for the release
of minor child “EMG” as an explicit and implicit condition for the release of minor child “EMG,”

and did aid and abet others unknown to the Grand Jury to do the same.

(Hostage Taking and Aiding and Abetting and Causing an Act to be Done, in
violation of Title 18, United States Code, Sections 1203(a) and 2).

COUNT FIVE
17. The allegations set forth in paragraphs | through 10 are re-alleged and incorporated
by reference as though set forth herein.
18. From on or about October 30, 2020, through on or about November 1, 2020,
defendant PETERSON BENJAMIN, together with conspirators unknown to the Grand Jury, did
knowingly seize and detain and threaten to kill, to injure, and to continue to detain minor child

“MAG,” a United States national, in order to compel a third person to pay ransom for the release
Case 1:21-cr-00172-TFH Document 1 Filed 03/02/21 Page 6 of 8
of minor child “MAG” as an explicit and implicit condition for the release of minor child “MAG,”
and did aid and abet others unknown to the Grand Jury to do the same.

(Hostage Taking and Aiding and Abetting and Causing an Act to be Done, in
violation of Title 18, United States Code. Sections 1203(a) and 2).

COUNT SIX

19. The allegations set forth in paragraphs | through 10 are re-alleged and incorporated
by reference as though set forth herein.

20. From on or about October 30, 2020, through on or about November 1, 2020,
defendant PETERSON BENJAMIN, together with conspirators unknown to the Grand Jury, did
knowingly seize and detain and threaten to kill, to injure, and to continue to detain minor child
“MYG,” a United States national, in order to compel a third person to pay ransom for the release
of minor child “MYG” as an explicit and implicit condition for the release of minor child “MYG,”
and did aid and abet others unknown to the Grand Jury to do the same.

(Hostage Taking and Aiding and Abetting and Causing an Act to be Done, in
violation of Title 18, United States Code, Sections 1203(a) and 2).

COUNT SEVEN

21. +The allegations set forth in paragraphs 1-10, 16, 18, and 20 are re-alleged and
incorporated by reference as if fully set forth herein.

22. From on or about October 30, 2020, through on or about November 1, 2020,
defendant PETERSON BENJAMIN, together with conspirators unknown to the Grand Jury, did
unlawfully use, carry, and brandish a firearm, and did aid and abet others unknown to the Grand
Jury to do the same, during and in relation to, and possess said firearm in furtherance of, a crime

of violence for which he may be prosecuted in a Court of the United States, that is, Hostage Taking,

~
Case 1:21-cr-00172-TFH Document 1 Filed 03/02/21 Page 7 of 8

in violation of Title 18, United States Code, Section 1203, as set forth in Counts Four, Five and

Six of this Indictment.

(Using, Carrying, Brandishing and Possessing a Firearm During a Crime of

Violence and Aiding and Abetting and Causing an Act to be Done, in violation

of Title 18, United States Code, Sections 924(c)(1) and 2).

COUNT EIGHT

23. The allegations set forth in paragraphs | through 10 are re-alleged and incorporated
by reference as though set forth herein.

24. From on or about November 6, 2020, through on or about November 8, 2020,
defendant PETERSON BENJAMIN. together with conspirators unknown to the Grand Jury, did
knowingly seize and detain and threaten to kill, to injure, and to continue to detain Marie Quine,
in order to compel a third person to pay ransom for the release of Marie Quine, as an explicit and
implicit condition for the release of Marie Quine, and did aid and abet others unknown to the Grand

Jury to do the same.

(Hostage Taking and Aiding and Abetting and Causing an Act to be Done, in
violation of Title 18, United States Code. Sections 1203(a) and 2).

COUNT NINE
25. The allegations set forth in paragraphs 1-10 and 24 are re-alleged and incorporated
by reference as if fully set forth herein.
26. From on or about November 6, 2020, through on or about November 8, 2020,
defendant PETERSON BENJAMIN, together with conspirators unknown to the Grand Jury, did
unlawfully use, carry, and brandish a firearm, and did aid and abet others unknown to the Grand

Jury to do the same, during and in relation to, and possess in furtherance of, a crime of violence
Case 1:21-cr-00172-TFH Document 1 Filed 03/02/21 Page 8 of 8

for which he may be prosecuted in a Court of the United States, that is. Hostage Taking. in violation
of Title 18. United States Code, Section 1203, as set forth in Count Eight of this Indictment.

-

(Using, Carrying, Brandishing and Possessing a Firearm During a Crime of
Violence and Aiding and Abetting and Causing an Act to be Done, in
violation of Title 18, United States Code, Sections 924(c)(1) and 2).

A TRUE BILL

FOREPERSON

WMiApret ; bre Cc
Auorney of the eS in p

and for the District of Columbia
